Citation Nr: 0017827	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  97-28 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from September 5, 1944 to 
December 24, 1945.

The current appeal arose from a December 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for a psychiatric disorder, and for ischemic heart 
disease as secondary to a service-connected psychiatric 
disorder.  



The RO also determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for residuals of a back injury.

In April 1999 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a chronic acquired psychiatric disorder, and 
denied entitlement to service connection for ischemic heart 
disease including as secondary to a service-connected chronic 
acquired psychiatric disorder.  

The Board also remanded the issue of whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for residuals of a back injury to the 
RO to correct  a procedural defect in the record as to this 
claim by issuing a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

In November 1999 the RO provided a statement of the case as 
to the issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for residuals of a back injury.  The veteran's 
newly appointed service representative submitted a statement 
on the veteran's behalf in response to the statement of the 
case in December 1999, and such statement is in fact 
consistent with a substantive appeal.

The Board notes that in November 1997 the veteran's previous 
representative, in his statement on the veteran's behalf to 
the Board, alleged clear and unmistakable error (CUE) with 
respect to the denial of entitlement to service connection 
for residuals of a back injury.  He was not specific as to 
which rating decision he was of the opinion constituted CUE.  
In any event, neither the veteran nor his current 
representative have alleged CUE in any previous adjudication 
or rating decision, and the April 2000 current 
representative's statement contains no such allegation.  This 
matter is referred to the RO for any indicated clarification 
or action.


FINDINGS OF FACT

1.  The RO denied reopening the veteran's claim of 
entitlement to service connection for residuals of a back 
injury when it issued an unappealed rating decision in April 
1992.

2.  The evidence submitted since the April 1992 rating 
decision does not bear directly and substantially upon the 
issue at hand, and because it is either duplicative or 
cumulative, it is not significant and it must not be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final April 1992 rating decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for residuals of a back injury is not new 
and material, and the veteran's claim for that benefit has 
not been reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 
1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the April 1992 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for residuals of a back 
injury is reported in pertinent part below.

The September 1944 report of physical examination and 
induction shows the veteran denied having any defects or 
diseases.  The medical examination shows there were no 
musculoskeletal defects.  The neurological diagnosis was 
indicated to be normal.  

The examiner noted that as a result of his examination of the 
veteran, there were no defects found on examination.  The 
December 1945 report of general medical examination for 
separation from service shows the veteran reported that he 
currently was suffering from an injury that was disabling.  
He reported as history having injured his back as a civilian 
which required medical treatment.  It was recorded that the 
back injury had pre-existed service and was aggravated 
therein.  

On examination the veteran was reported to have no 
musculoskeletal defects.  The neurological diagnosis was 
reported as normal.  The examiner indicated that the 
veteran's back injury would result in disability, and that 
such injury had been incurred in line of duty.  He also 
indicated that the veteran met the physical standards for 
discharge.

In March 1946 the RO initially denied the veteran's claim of 
entitlement to service connection for residuals of a back 
injury as not having been shown on the last examination.

In August 1946 the veteran requested that the RO reopen his 
claim for service connection for residuals of a back injury.

Associated with the claims file thereafter was a report of a 
September 1944 medical examination conducted while the 
veteran was on active duty.  His chief complaint was noted as 
low back pain.  He reported that four years prior he had 
wrenched his back when a heavy cart he was pushing dropped 
one wheel into a hole.

A September 1944 progress note shows the veteran was reported 
to have 6 days of service.  He reported having been a welder 
in civilian life and to have had four years of back pain.  He 
reported having been treated by an osteopath for his pre-
service back injury.  Since then he had had pain daily.  He 
did not have pain when sitting or lying down.  




The examiner noted that a physical examination was entirely 
negative except for straight leg raising to 90 degrees which 
caused pain bilaterally and flexion of both knees and both 
hips on the abdomen caused pain in the right sacro-iliac 
joint.  Flexion of the hip and knee and straightening of the 
lower leg was painful bilaterally.  X-rays were negative.  
The examiner noted that from an orthopedic stand point, he 
had no diagnosis and no recommendation.

In April 1949 the veteran submitted additional service 
medical records referable to his September 12, 1944, 
evaluation for complaints of low back pain, noted to be of a 
scrotic type, not in the line of duty, but having existed 
prior to service.

In April 1949 the RO determined that the additionally 
submitted evidence did not contain anything new so as to 
warrant a change in the prior denial of service connection 
for residuals of a back injury.

In August 1949 the veteran submitted a Group Disability 
Hospitalization Claim Report.  The report shows a private 
physician advised he had attended to the veteran by way of 
surgery for removal of a large ruptured 4th disc during a 
June 1946 hospitalization.  He noted that in a month the 
veteran would be able to do light work only.

A July 1949 letter from another private physician shows he 
reported having seen the veteran at which time he was 
applying for an examination to establish service connection 
for the condition in his back and the trouble that he had 
with his back in service.  He reported first having trouble 
in the lumbosacral region while he was in the Army in 1944, 
and the first part of 1945.  He was examined for this trouble 
several times.  He stated that he continued to have trouble 
with his back all the time he was in the Army.  He stated 
that he had trouble with his back before he went into the 
Army, but it was not bad until he started to do heavy work 
therein.  

The veteran stated that after service he went back to his 
pre-service job, but was unable to do the work.  He was 
referred to another physician who diagnosed his case as being 
a slipped disc and removed it.  Since that time he had been 
better, but continued to have a weak back, and had been 
turned down for employment.  He also had to quit work at a 
baking company because it was too heavy for him.  He had been 
working elsewhere but had to be laid off from time to time on 
account of pain in his back.  Examination disclosed a scar 
over the lower lumbar and sacrum, complaints of aching in the 
back of the legs, and slight stiffness.

VA conducted a special orthopedic examination of the veteran 
in October 1949.  He reported that his back had become 
painful during the latter part of 1944.  His low back aching 
pain was most apparent when he was in a stooped position or 
after prolonged weight bearing.  He reported to a hospital 
for x-ray and examination, and was returned to duty.  He 
continued to complain of low back discomfort throughout his 
training and had intermittent outpatient treatment.  He 
attributed his back difficulty to strain experienced while 
loading fragments of street paving into a truck.  He resumed 
his welding job as a civilian after discharge, but could not 
do the work because of his back, thereby necessitating 
surgery in 1946.  Following an eight month convalescence he 
secured employment as a city bus driver, an occupation he 
currently maintained.  He did not lose time from employment, 
but frequently had pain especially when lifting or prolonged 
weight-bearing.  

Examination of the back revealed a healed mid-line surgical 
scar extending from the level of the second lumbar segment to 
the sacro-coccygeal junction.  Point tenderness was present 
at the 3rd and 4th lumbar segments.  The examiner diagnosed 
moderate postoperative residuals of disc lumbar syndrome.  X-
ray of the lumbosacral spine disclosed no fractures, recent 
or old.  Two small metallic foreign bodies were seen in the 
posterior aspect of the 4th lumbar disc.

In November 1949 the RO affirmed the denial of entitlement to 
service connection for a back disorder diagnosed as 
postoperative residuals of lumbar disc syndrome.

Sworn statements dated in February 1950 from several 
individuals who knew the veteran prior to service were to the 
combined effect that prior to service the veteran was wearing 
a back brace, but not when discharged, at which time he was 
unable to work because of back problems.

In a March 1950 letter the veteran's platoon sergeant 
reported that from the start the veteran complained he could 
not take the training.  He permitted him to fall out a few 
times to permit him to become accustomed to the routine.  
Later on he insisted that the veteran stay in place and 
complete the training.  To the best of his knowledge, the 
platoon sergeant stated that the veteran did complete his 
training.

In a July 1950 letter a private physician advised that the 
veteran had come to see him on May 17, 1946.  At that time 
the veteran was having low back pain which extended into the 
hip.  At times there was aching in the thigh as far as the 
knee.  The pain was made worse by bending, standing, and 
sitting, but relieved by lying down.  A June 1946 examination 
found that the fourth lumbar intervertebral disc had ruptured 
into the spinal canal.  The fifth lumbar vertebra was normal.

In August 1950 the veteran submitted a letter from a private 
physician dated July 27, 1939.  In the letter the private 
physician advised that examination of the veteran's condition 
had improved to such an extent that he should be fully 
recovered by August 17, 1939, and that he should be able to 
resume work on that date without any permanent or partial 
disability.

In August 1950 the veteran submitted a private medical 
statement dated July 31, 1939.  It was reported that on June 
10, 1939 the veteran presented himself for examination and 
treatment.  He stated that in July while pushing a loaded 
buggy he wrenched his back.  He stated that while leaning 
over and lifting up on the buggy he started to push it off a 
sharp catch came in his back.  He stated that immediately 
following the accident one of the other workmen took his 
buggy for him and he did not do any further work for a couple 
of hours.  He further stated that his back hurt for several 
days.  For the last three or four months his back bothered 
him so that when he went home after his day's work because it 
was necessary that he go to bed.  

The pain in his back would come on in the late afternoon as 
he was working.  He gave the date of injury as July 1938.  He 
gave no history of injury in 1939.  Examination disclosed 
some spasm of the lumbar muscles on the left side.  The 
examination was otherwise negative.  X-ray was negative.  The 
conclusion was that the veteran had some muscle spasm.  The 
physician noted that if properly treated, he saw no reason 
why the veteran should not make a complete recovery in six to 
eight weeks.  The physician recorded that he was unable to 
associate the veteran's condition with an injury such as 
described as having occurred in July 1938.

In August 1950 the veteran submitted a statement dated in 
February 1950 from the Texas Employers' Insurance Association 
pertaining to compensation and medical bills referable to his 
injury in June 1938.

In August 1950 the RO affirmed the prior denial of 
entitlement to service connection for residuals of a back 
injury.

The veteran was hospitalized by VA from April 1950 to January 
1951.  It was reported that the veteran had injured his back 
in August 1938 while working at a basket factory.  He bought 
a back brace on his own after the injury and found that it 
relieved his pain.  He reported that he wore the brace until 
he went into the Army in 1944.  His started to hurt again 
three months after induction with duties involving loading 
100 pound bags.  He reported that Army doctors could find no 
cause for his pain.  The pain continued through basic 
training and progressively worsened.  

He was sent to a casualty company for four months during 
which time he could do no work because of back pain.  He then 
went to cooking school, but due to inability to stand on his 
feet, he was given a job as a care taker in a day room until 
his discharge.  He never wore a back brace while in the Army.  
He had a disc operation in February 1947.  He then went to 
work running a bag machine for a potato chip company.  He 
held this job for three months and then quit because of back 
pain.  

His next job was driving a bus for the city, a job he had 
retained.  He was given  a back brace.  In July he underwent 
a partial laminectomy at L4, left and spinal fusion, L-4 and 
L-5.  The final diagnosis was instability, lumbar spine, L-4, 
with herniated nucleus pulposus at L-4, treated, improved.

In an August 1953 sworn affidavit a service comrade related 
that the veteran complained of back pain and went on sick 
call to obtain relief.  He reportedly told the Company 
Officer that the training was crippling him.  He was required 
to do the same duty as the able-bodied soldiers.  As he went 
through training, he back got worse.  After he made a 25 mils 
hike with a back pack he was no longer able to take any 
training.  He was then assigned to Headquarters Company where 
he did not work.

An August 1953 medical certificate shows a medical history of 
removal of a ruptured disc in 1945, and spine fusion in 1949.  
An X-ray was said to show a solid spine fusion.  The 
examiner's diagnosis included back pain.

In September 1953 the RO denied reopening the veteran's claim 
of entitlement to service connection for residuals of a back 
injury.

Additional documentation referable to the veteran's treatment 
at a VA hospital dated in October 1953 is of record.

A November 1953 VA psychiatric note shows the veteran related 
to a psychiatrist that when he went through his service 
induction examination he told the examiner that he had 
trouble with his back.  The examiner did not take him 
seriously so he showed the back brace he was wearing.  The 
examiner reportedly took the brace and threw it into a corner 
and told him that he would not need it, that he was in the 
Army.

In April 1992 the RO denied reopening the veteran's claim of 
entitlement to service connection for residuals of a back 
injury.  In May 1992 the veteran was notified of the above 
determination and of his right to appeal it.

In September 1992 the veteran submitted copies of service 
medical records he had obtained from the Service Department.  
The records include a March 1945 physical profile for sacro-
iliac strain.  The veteran was considered unfit to do heavy 
lifting, long marches, strenuous drills, and calisthenics.  
Additional barely legible documentation shows he had an old 
back injury from civilian employment.  It was noted that he 
was employed as a welder and was placed on relief for several 
years due to a back injury.  X-rays were said to be negative.  
It was felt the veteran may have a ruptured disc or 
arthritis.  

In September 1992 detailed statement the veteran provided an 
account of his experiences in service and his efforts to 
obtain relief from back symptomatology.

The veteran provided testimony before a Hearing Officer at 
the RO in September 1993, a transcript of which has been 
associated with the claims file.  The hearing was for the 
purpose of discussing the veteran's claim of entitlement to 
service connection for a psychiatric disorder; however, the 
was some discussion of his claim for service connection for a 
back disorder.

In December 1992 the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder.  
However, there is no evidence of record that the veteran 
received notification of the determination.

In a detailed November 1993 statement the veteran again 
provided an account of his experiences in service with low 
back symptomatology and his efforts to obtain help.  He 
recounted (again) that a back brace he was wearing was taken 
away from him when he was examined at induction.  He denied 
ever having been given a separation examination.

On file is a February 1996 medical statement from a private 
physician who reported treating the veteran for complaints of 
cervical spine and right shoulder pain.  

The physician noted the veteran had previously had two spine 
surgeries including a diskectomy.  X-rays reportedly revealed 
a degenerative cervical spine.  Additional information 
referable to treatment of the veteran was provided in a 
medical report dated in January 1996.

The veteran was privately hospitalized in March 1996.  His 
past medical history shows that when he was 18 years of age 
he had a back injury, reportedly a ruptured disc, and 
underwent surgery in 1950.  He was treated for psychiatric 
problems during the admission.

Additional private medical records submitted by the veteran 
in April 1996 include radiographic studies of the cervical 
spine in 1974.  Records dated in 1973 show a history of a 
spinal injury.  An April 1974 vestibular chart shows a 
history of two spinal operations.  The veteran also submitted 
a private medical excerpt referable to first aid for the 
back.  Records referable to cardiovascular disease were also 
submitted.

The veteran submitted a lengthy written statement in October 
1998 wherein he reiterated previous arguments and 
descriptions referable to the history of his back problems.

In an April 1996 statement the veteran related that he had a 
back injury at the time of his induction physical 
examination.  He reiterated that a back brace he was wearing 
was taken away and he was told he would not need it.  He 
related that he was forced to sign his discharge and be on 
his way.  He stated that he had surgery on his back six 
months after discharge.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by it self or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must be determined whether the appellant's 
claim, as then reopened, is well grounded in terms of all the 
evidence in support of the claim, generally presuming the 
credibility of the evidence.  Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determination of new and 
material evidence and well groundedness.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case of where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded considered 
a legal nullity).  Thus, the well groundedness requirement 
doe snot apply with respect to reopening disallowed claims 
and revising prior final determinations.  Jones v. Brown, 7 
Vet. App. 134 (1994).

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heurer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).


Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish  chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304 (1999).





In a recent case the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e., a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306 (1999).  
Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153;  38 C.F.R. § 3.306 
(1999).  This includes medical facts and principles that may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).


The veteran is not entitled to a presumption of service 
connection for a disease shown within a year after service 
when the disease pre-existed service.  As stated by the VA 
General Counsel, the requirement that the disease become 
manifest or develop within the presumptive period following 
service necessarily implies that the disease had not 
previously been manifest, either during or prior to service.  
VAOPGCPREC 14-98; Ford v. Gober, 10 Vet. App. 531, 535 (1997) 
("on its face, it is clear that section 1112 [38 U.S.C.A. 
§ 1112] applies only where a covered condition is first 
manifest within one year after...service").

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The veteran seeks to reopen his claim of service connection 
for residuals of a back injury which the RO declined to 
reopen in April 1992.  When a claim is finally denied by the 
RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. § 7105;  38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only previously of record 
and not merely cumulative of evidence previously of record.

A review of the RO's April 1992 findings shows, in essence, 
that it found no new and material evidence had been submitted 
to reopen the veteran's claim of entitlement to service 
connection for residuals of a back injury.

In the case at hand, the Board finds that the evidence the 
veteran has submitted in his attempt to reopen his claim of 
entitlement to service connection for residuals of a back 
injury is new to the extent that it was not previously of 
record.  However, the evidence is to an extent cumulative or 
repetitive, nonpertinent, and is not material to warrant 
reopening the previously denied claim.

The evidence consists of additional service medical records 
which essentially contain duplicate information reported on 
those service medical records which were associated with the 
claims file prior to the April 1992 RO denial.  The veteran 
also submitted lengthy statements pertaining to his claim 
which essentially reiterate previously advanced arguments 
which were rejected by the RO on the numerous previous 
occasions wherein he endeavored to reopen his claim.  His 
allegations in this regard, to include hearing testimony, 
have been contradictory but essentially emphasize generally 
that his chronic low back problems are related to service.  
He has also submitted additional medical documentation that 
does not address his low back and is consequently irrelevant 
to the current appeal.

The additional documentation submitted by the veteran, while 
in some cases new, is not material; that is, it is not so 
significant as to require consideration in order to fairly 
decide the merits of the claim.  The article on first aid for 
the back provides no basis to permit a conclusion that the 
veteran has a back disorder due to service.



While some of the records document spinal injury, they shed 
no light on the origins of any current low back problems the 
veteran may have.  They do not provide a more complete 
picture as to the origins of the veteran's low back problems.  
Such records contain no competent medical opinion relating 
any residuals of a back injury the veteran may have to 
service either on the basis of direct service incurrence or 
aggravation.  Such documentation in therefore not material.

The Board notes that generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

The issue of whether any residuals of a back injury the 
veteran may presently have are related to service on the 
basis of direct service incurrence or aggravation is an issue 
which requires competent medical evidence because it involves 
medical causation.  The additionally submitted documentation 
is absent any such competent medical opinion.  The veteran's 
opinion and arguments relating current low back 
symptomatology to service similarly does not constitute 
competent medical opinion as he is not shown to be trained in 
the medical arts or otherwise qualified to render a medical 
opinion.

For these reasons, the Board finds that new and material 
evidence has not been presented to reopen the claim of 
service connection for residuals of a back injury.  38 C.F.R. 
§ 3.156(a).

Nor has the veteran referred to the existence of evidence 
that would plausibly be new and material that the RO has not 
already attempted to obtain.  See Ivey v. Derwinski, 2 Vet. 
App. 320 (1992); White v. Derwinski, 1 Vet. App. 519 (1991).

As the Board noted earlier, the Court has held that the Board 
must address a three-step test with respect to new and 
material cases.  Under the Elkins test, VA must first 
determine whether the appellant has submitted new and 
material evidence under section 3.156 to reopen the claim; 
and if so, VA must determine whether the claim is well 
grounded based on a review of all the evidence of record; and 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters and Elkins, 
supra.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for residuals of a 
back injury, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
residuals of a back injury, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

